                                             Case 3:19-mc-80228-JD Document 10 Filed 11/18/19 Page 1 of 3



                                          KARL OLSON (SBN 104760)
                                      1   ZACHARY E. COLBETH (SBN 297419)
                                          CANNATA O’TOOLE FICKES & OLSON LLP
                                      2   100 Pine Street, Suite 350
                                          San Francisco, California 94111
                                      3   Telephone:     (415) 409-8900
                                          Facsimile:     (415) 409-8904
                                      4   Email:         kolson@cofolaw.com
                                                         zcolbeth@cofolaw.com
                                      5
                                          JEFF GLASSER (SBN 252596)
                                      6   LOS ANGELES TIMES COMMUNICATIONS LLC
                                      7   2300 E. Imperial Highway
                                          El Segundo, California 90245
                                      8   Telephone:    (213) 237-5000
                                          Email:        jeff.glasser@latimes.com
                                      9
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   Attorneys for Non-Party
                                          LOS ANGELES TIMES COMMUNICATIONS LLC
                                     11

                                     12                           UNITED STATES DISTRICT COURT
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13                        NORTHERN DISTRICT OF CALIFORNIA

                                     14                               SAN FRANCISCO DIVISION

                                     15
                                          IN THE MATTER OF RICHARD P.                 CASE NO. 19-mc-80228-JD
                                     16   LIEBOWITZ
                                                                                      NON-PARTY LOS ANGELES TIMES
                                     17                                               COMMUNICATIONS LLC’S
                                                                                      SUBMISSION RE: RICHARD
                                     18                                               LIEBOWITZ’S MOTION CONCERNING
                                                                                      ORDER OF DISBARMENT
                                     19
                                                                                      Date:    November 21, 2019
                                     20                                               Time:    10:00 am
                                                                                      Place:   Courtroom 11, 19th Floor
                                     21                                               Judge:   Hon. James Donato
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                            NON-PARTY LOS ANGELES TIMES COMMUNICATIONS LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                           CASE NO. 19-mc-80228-JD
                                               Case 3:19-mc-80228-JD Document 10 Filed 11/18/19 Page 2 of 3



                                      1   NON-PARTY LOS ANGELES TIMES COMMUNICATIONS LLC’S SUBMISSION RE:

                                      2        RICHARD LIEBOWITZ’S MOTION CONCERNING ORDER OF DISBARMENT

                                      3            Los Angeles Times Communications LLC is a defendant in a case filed by Richard P.

                                      4   Liebowitz, entitled Marcus Santos v. Los Angeles Times Communications LLC (Northern

                                      5   District of California, Case No. 19-cv-05424-EMC). (Declaration of Karl Olson in Support of

                                      6   Non-Party Los Angeles Times Communications LLC’s Submission Re: Richard Liebowitz’s

                                      7   Motion Concerning Order of Disbarment (“Olson Decl.”), ¶ 2.) To obtain pro hac vice status

                                      8   for the Santos case, Mr. Liebowitz named as his alleged local co-counsel Gregory Goonan of

                                      9   San Diego, a member of the State Bar of California and of the Northern District of California.
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   (Olson Decl. at ¶ 3.) Magistrate Judge van Keulen granted pro hac vice status to appear before

                                     11   the Northern District in the Santos case on October 3, 2019. (Olson Decl. at ¶ 3 and Exhibit

                                     12   (“Ex.”) A.) 1
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13            On October 4, 2019, in the present case, Mr. Liebowitz assured this Court, in his

                                     14   “Response to Order to Show Cause” (Dkt. #2), of the following: “I have already filed an

                                     15   application for pro hac vice in all pending cases before this Court pursuant to L.R. 11-3. Mr.

                                     16   Goonan has been designated as co-counsel and will file a notice of appearance within no later

                                     17   than thirty (30) days of the granting of said application.” Nevertheless, despite making this

                                     18   assurance and despite the fact that Mr. Liebowitz was granted pro hac vice status in the Santos

                                     19   case well over thirty days ago, Mr. Goonan has to date not filed a notice of appearance as local

                                     20   co-counsel in the Santos case. (Olson Decl. at ¶ 4.)

                                     21            Moreover, in this Court’s October 7, 2019 Order of Disbarment (Dkt. # 3) regarding Mr.

                                     22   Liebowitz, the Court ordered that Mr. Liebowitz “disclose these OSC proceedings to any judge

                                     23   in this district before whom Liebowitz has a pending pro hac vice application.” To date, there

                                     24   appears no indication that Mr. Liebowitz has disclosed in the Santos matter anything about the

                                     25   OSC proceedings that occurred in this case. (Olson Decl. at ¶ 5.)

                                     26            Finally, it has come to the undersigned counsel’s attention that Mr. Liebowitz is

                                     27

                                     28   1
                                              The Santos case has since been reassigned to Judge Chen.
                                                                                            1
                                                NON-PARTY LOS ANGELES TIMES COMMUNICATIONS LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                               CASE NO. 19-mc-80228-JD
                                              Case 3:19-mc-80228-JD Document 10 Filed 11/18/19 Page 3 of 3



                                      1   currently under disciplinary sanctions action, as well as other scrutiny, in New York federal

                                      2   district court for alleged dishonesty toward a district court judge. (Olson Decl. at ¶ 6.) This

                                      3   would appear to call into question his “good standing” to appear pro hac vice before this Court

                                      4   under Civil Local Rule 11-3, as well as his commitment to the Standards of Professional

                                      5   Conduct set forth in Civil Local Rule 11-4. A copy of the Order and Order to Show Cause

                                      6   entered against Mr. Liebowitz by Judge Cathy Seibel of the U.S. District Court for the Southern

                                      7   District of New York is attached as Exhibit B to the Karl Olson Declaration. (Olson Decl. at

                                      8   ¶ 6 and Ex. B.) Copies of media articles regarding Mr. Liebowitz’s alleged unethical behavior,

                                      9   both concerning his alleged dishonesty with Judge Seibel, as well as his reputation for
CANNATA O’TOOLE FICKES & OLSON LLP




                                     10   overwhelming the federal court system with copyright infringement lawsuits, are attached as

                                     11   Exhibits C and D to that declaration. (Olson Decl. at ¶ 6 and Exs. C and D.) Mr. Liebowitz

                                     12   states that the Court’s October 7, 2019 Order of Disbarment “should be vacated and/or
       100 Pine Street, Suite 350
       San Francisco, CA 94111




                                     13   corrected” in order “to prevent manifest justice [sic][.]” (Dkt. # 5.) In fact, justice would be

                                     14   served by preventing Mr. Liebowitz from filing a barrage of lawsuits in the Northern District of

                                     15   California and continuing the conduct which has drawn scrutiny in both the New York federal

                                     16   court and in this matter. 2

                                     17           Given the foregoing, we respectfully request that this Court seriously consider barring

                                     18   Mr. Liebowitz from serving as pro hac vice counsel in the Northern District of California.

                                     19
                                                                                Respectfully submitted,
                                     20

                                     21   DATED: November 18, 2019              CANNATA O’TOOLE FICKES & OLSON LLP

                                     22                                         By:    /s/ Karl Olson
                                                                                       KARL OLSON
                                     23
                                                                                Counsel for Non-Party
                                     24                                         LOS ANGELES TIMES COMMUNICATIONS LLC

                                     25

                                     26   2
                                            Our search shows that Mr. Leibowitz has been involved in 22 cases in the Northern District in
                                          just the past year or so. (Olson Decl. at ¶ 7 and Ex. E.) That’s a lot. We would venture to say
                                     27   that many, if not most, experienced practitioners who have made the Northern District their
                                          home for decades and have worked earnestly to serve justice, the court, and their clients in this
                                     28   Court haven’t been involved in that many cases in that short period of time.
                                                                                            2
                                              NON-PARTY LOS ANGELES TIMES COMMUNICATIONS LLC’S SUBMISSION RE: ORDER OF DISBARMENT
                                                                             CASE NO. 19-mc-80228-JD
